Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Per Applicant’s Preliminary Amendment filed 3/4/19
Claims 8, 12, 14, 27, 29 and 31-32 have been canceled.
Claims 1-7, 9-11, 13, 15-26. 28 and 30 are pending.


Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-4, 6-7, 9-11, 13, 15-26, 28 and 30  are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by King et al (US 2014/0237540).

	a.	Per claim 1, King et al teach a system for providing access to a digital content item, comprising: 
a network interface to receive, from a client computing device of a user, a user request for a user-requested digital content item (para 0146—user request);

a memory (Figure 3, paras 0040, 0050-52); and 

one or more processors in electrical communication with the memory and the network interface (Figures 2-3, paras 0044-52), the one or more processors to: 

process the user request to obtain a digital resource identifier corresponding to the user-requested digital content item (Figure 2, paras 0186-187, 0284, 0439-440, 0455, 0469, 0543, 0545—identifier of digital resources associated with requested by user); 

select a digital resource provisioning platform to provide the user-requested digital content item, the selection based on holdings availability data indicating that the user-requested digital content item is available to the user on the selected digital resource provisioning platform (paras 0308, 0326, 0436-441, 0469-470, 0525, 0542, 0545-551—determining availability of requested content and selecting digital resource to provide requested content); 

generate a link to the user-requested digital content item on the selected digital resource provisioning platform based on a rule specific to the selected digital resource provisioning platform (paras 0256, 0441-449, 0549—links to providers and resources of content of a platform); and 

provide to the client computing device, via the network interface, the link to the user-requested digital content item on the selected digital resource provisioning platform, the link to navigate a user interface directly to a view of the digital content item responsive to a selection of the link (paras 0278, 0302, 0441-442—user interface for accessing requested digital content and giving users access to a link of content).

Claims 18 and 30 contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, King et al teach the system of claim 1, wherein the holdings availability data corresponds to an institution and indicates that the digital content item is available to affiliates of the institution, wherein the user is an affiliate of the institution (paras 0191, 0379, 0388, 0476-478—user subscriber is employee associated with a university/company/firm).
c.	Per claim 3, King et al teach the system of claim 2, wherein the user is the affiliate of the institution because the user request originates from the institution (paras 0191, 0379, 0388, 0476-478, 0509—user subscriber is employee associated with a university/company/firm).
d.	Per claim 4, King et al teach the system of claim 2, the one or more processors further to process the user request to obtain an institution identifier for the institution (paras 0191, 0379, 0388, 0501-502—associating a university/firm/company’s identifier with a user/subscriber request).
e.	Per claim 6, King et al teach the system of claim 4, the one or more processors further to: determine, based on the institution identifier, whether the link is to be used with a link wrapper; and incorporate the link into the link wrapper prior to providing the link to the client computer device (paras 0121, 0125-126, 0447, 0510, 0535—links of digital content provided to user).
f.	Per claim 7, King et al teach the system of claim 1, wherein the holdings availability data maps each of a plurality of content sets to a digital resource provisioning platform upon which the respective content set is available to the user, each of the plurality of content sets including one or more digital content items (Figure 2, paras 0438-440).
 	g.	Per claim 9, King et al teach the system of claim 1, wherein the rule indicates the use of a link template with a variable field (paras 0125-126, 0234, 0510).
h.	Per claim 10, King et al teach the system of claim 9, wherein the link is generated by placing the digital resource identifier into the variable field (paras 0125-126—link to digital resource).
i.	Per claim 11, King et al teach the system of claim 9, wherein the link is generated by placing a content set identifier into the variable field (paras 0125-126, 0234, 0535—adding links).
j.	Per claim 13, King et al teach the system of claim 1, wherein the rule indicates that a pre-determined direct link to a digital content item should be provided to the user (paras 0121, 0125-126, 0447, 0510—links of digital content provided to user).
k.	Per claim 15, King et al teach the system of claim 1, wherein the digital resource provisioning platform is a subscription platform (para 0438-439).
l.	Per claim 16, King et al teach the system of claim 1, wherein the user-requested digital content item is a digital journal article (paras 0406, 0436, 0438, 0509).
m.	Per claim 17, King et al teach the system of claim 1, wherein the user-requested digital content item is a digital dataset (paras 0436, 0438, 0440).
n.	Per claim 19, King et al teach the system of claim 18, further comprising a holdings engine to generate the holdings availability data using one or more holdings reports, wherein the one or more holdings reports are each received from a report provider (paras 0439, 0445-446, 0449—availability from service providers).
o.	Per claim 20, King et al teach the system of claim 19, wherein the holdings engine is configured to convert information in a holdings report of a report provider into a known data format (paras 0031, 0047-48, 0052, 0057, 0440, 0443, 0447—conversion and modification of documents, scanned text and annotation files).
p.	Per claim 21, King et al teach the system of claim 19, wherein each of the one or more holdings reports defines a content set comprising one or more digital documents that are available to the user on a corresponding digital resource provisioning platform (paras 0438-449).
q.	Per claim 22, King et al teach the system of claim 21, wherein a content set of one of the one or more content sets is defined by an ISSN of a periodical which includes the content set (paras 0406, 0441, 0448—periodical publication data, ISBN, etc).
r.	Per claim 23, King et al teach the system of claim 22, wherein the content set is further defined by a range of publication dates for the digital documents of the periodical that comprise the content set (para 0438, 0448-449—publication dates).
s.	Per claim 24, King et al teach the system of claim 22, wherein the content set is further defined by exclusion information indicating that one or more digital documents of the periodical are not included in the content set (paras 0360-365—defined by recent content sets, excluding those not recent).
t.	Per claim 25, King et al teach the system of claim 24, wherein the exclusion information indicates that one or more of the most recently published digital documents of the periodical are not included in the content set (paras 0360-365—defined by recent content sets).
u.	Per claim 26, King et al teach the system of claim 21, wherein a first content set of the one or more holdings reports includes the user-requested digital document, and a second content set of the one or more holdings reports includes the user-requested digital document (paras 0144-146, 0163-164, 0167—additional content sets).
v.	Per claim 28, King et al teach the system of claim 26, wherein the holdings engine is configured to select the first content set to be listed in the holdings availability data based on publication dates covered by the first content set (paras 0167, 0178-179, 0186-188—updated content and availability).

Claim Rejections - 35 USC § 103
III.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


IV.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over King et al (US 2014/0237540) in view of Spagna et al (USPN 6,859,791).

	Per claim 5, King et al teach the system of claim 4, as applied above the one and granting a subscriber user access based on their employer’s account (paras 0188-191); yet fail to explicitly teach more processors further to: determine, based on the institution identifier, whether the link will function only for users with specified Internet Protocol (IP) addresses; determine an IP address of the user; and based on determinations that the link will function only for users with specified IP addresses and that the IP address of the user is not among the specified IP addresses, provide a warning to the user that the link will not work. However, Spagna et al teach checking a user’s IP address to determine a user’s permission for access to digital content and warning user that the download of the content will not work (col.6 lines 24-45, col.48 lines 1-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of King et al and Spagna et al for the purpose of using a subscriber users IP address to determine if they are authorized to access the digital content, such that if not, the link to the digital content will not work. The combination of these teachings would have been obvious in the art for insuring that the accessibility of the digital content content is allowed only for subscribed users and/or devices.

Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 2007/0011094 — accessing digital works via a user interface
US 2002/0035697— distributing and viewing electronic documents
USPN 6,983,371 — distribution of protected digital content

VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448